
	

113 HR 4373 IH: Pell Grant Protection Act
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4373
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Hinojosa (for himself, Mr. Vargas, Mrs. Negrete McLeod, Ms. Hahn, Mr. Sires, Mr. Castro of Texas, Ms. Roybal-Allard, Mr. Gene Green of Texas, Ms. Chu, Mrs. Napolitano, Ms. Clarke of New York, Ms. Fudge, Mr. Richmond, Mr. Payne, Mr. Bishop of New York, Ms. Linda T. Sánchez of California, Mr. Vela, Mr. O’Rourke, Mr. Cuellar, and Mr. Moran) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To improve the Federal Pell Grant program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Pell Grant Protection Act.
		2.PurposeThe purpose of this Act is to restore the role of Federal Pell Grants as the foundational Federal
			 investment in higher education, in order to strengthen the economy of the
			 United States by improving opportunities for low-income students to
			 complete higher education and join the middle class.
		3.FindingsCongress finds the following:
			(1)Federal Pell Grants provided under section 401 of the Higher Education Act of 1965 (20 U.S.C.
			 1070a) (referred to in this Act as Federal Pell Grants) have historically been the fundamental Federal investment in helping low-income students pay for
			 college and enter the middle class. In the 1979–1980 academic year, the
			 maximum Federal Pell Grant paid for 77 percent of the average cost of
			 attendance at an in-State, 4-year institution of higher education.
			 However, in the 2012–2013 academic year, the maximum Federal Pell Grant
			 covered only about 30 percent of that average cost of attendance.
			(2)The program providing Federal Pell Grants already acts as a quasi-entitlement, in which both
			 mandatory funding and discretionary funding combine to maintain a maximum
			 Federal Pell Grant amount.
			(3)The Congressional Budget Office reports on any overall financial surplus or shortfall in the
			 funding provided for the Federal Pell Grant program. However, in recent
			 years, in order to meet the maximum Federal Pell Grant level with the
			 provided level of funding, Congress has made cuts to the program through
			 imposing additional eligibility requirements for Federal Pell Grants and
			 limiting the availability of year-round Federal Pell Grants, causing
			 significant uncertainty and reducing access to higher education for
			 millions of hardworking college students.
			(4)Removing the Federal Pell Grant program from the uncertainty of the congressional discretionary
			 appropriations process will improve student access to, and the
			 affordability of, higher education.
			(5)The traditional student who attends college for 4 years immediately after high school is now a minority of college
			 students today. Ambitious students now need more flexibility to attend
			 school year-round while juggling work schedules.
			(6)Section 1860 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public
			 Law 112–10, 125 Stat. 169) eliminated the provision of the Federal Pell
			 Grant program of the Higher Education Act of 1965 (20 U.S.C. 1070a et
			 seq.) that allowed 2 Federal Pell Grant awards per year, creating
			 significant hardship for many students trying to take courses over the
			 summer or outside the traditional school calendar. Allowing students to
			 continue to receive Federal Pell Grants in successive semesters, without a
			 gap, would reduce the time needed to complete their degrees.
			4.Converting the traditional Federal Pell Grant program to a mandatory spending program
			(a)Legislative provisionsSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (A)—
						(i)by striking clauses (i) and (ii) and inserting the following:
							
								(i)
									(I)for award year 2014–2015, $5,730; or
									(II)for award year 2015–2016 and each subsequent award year, the amount of the maximum Federal Pell
			 Grant determined under this clause for the immediately preceding award
			 year, increased by a percentage equal to the estimated percentage
			 increase, if any, in the Consumer Price Index (as determined by the
			 Secretary, using the definition in section 478(f)) for the most recent
			 calendar year ending prior to the beginning of that award year; plus
									(ii)any additional amount specified for the maximum Federal Pell Grant in the last enacted
			 appropriation Act applicable to that award year, less; and
						(B)by adding at the end the following:
						
							(C)
								(i)For fiscal year 2015 and each succeeding fiscal year, there are appropriated, out of any money in
			 the Treasury not otherwise appropriated, such sums as may be necessary to
			 provide, in combination with any amounts separately appropriated under
			 subparagraph (A)(ii), Federal Pell Grants under this section in the amount
			 specified in subparagraph (A) to all eligible students.
								(ii)The amounts made available by clause (i) for any fiscal year shall be available beginning on
			 October 1 of that fiscal year, and shall remain available through
			 September 30 of the succeeding fiscal year.; and
					(2)by striking paragraph (7).
				(b)Effective dateThe amendments made by subsection (a) shall apply with respect to Federal Pell Grants awarded under
			 section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) for
			 award year 2015–2016 and each succeeding award year.
			5.Year-Round Federal Pell Grant students
			(a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)), as amended by section 4,
			 is further amended by adding at the end the following:
				
					(7)Year-Round Federal Pell Grant students
						(A)In generalNotwithstanding any other provision of this subsection, the Secretary shall award, to an eligible
			 student who has received a Federal Pell Grant for an award year and is
			 enrolled in a program of study for 1 or more additional payment periods
			 during the same award year that are not otherwise covered by the student's
			 Federal Pell Grant, an additional Federal Pell Grant for the additional
			 payment periods.
						(B)AmountsIn the case of a student receiving more than one Federal Pell Grant in a single award year under
			 subparagraph (A), the total amount of the Federal Pell Grants awarded to
			 such student for the award year may exceed the total maximum Federal Pell
			 Grant for such award year, as calculated under clauses (i) and (ii) of
			 paragraph (2)(A).
						(C)Inclusion in duration limitAny period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be
			 included in determining a student's duration limit under subsection
			 (c)(5).
						(8)Crossover periodIn any case where an eligible student is receiving a Federal Pell Grant for a payment period that
			 spans 2 award years, the Secretary shall allow the eligible institution in
			 which the student is enrolled to determine the award year to which the
			 additional period shall be assigned..
			(b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2014.
			
